Name: 2004/733/CFSP:Political and Security Committee Decision BiH/2/2004 of 24 September 2004 on the appointment of an EU Operation Commander for the European Union military operation in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: defence;  personnel management and staff remuneration;  European construction;  Europe
 Date Published: 2006-06-07; 2004-10-27

 27.10.2004 EN Official Journal of the European Union L 324/22 POLITICAL AND SECURITY COMMITTEE DECISION BiH/2/2004 of 24 September 2004 on the appointment of an EU Operation Commander for the European Union military operation in Bosnia and Herzegovina (2004/733/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 25(3) thereof, Having regard to the Council Joint Action 2004/570/CFSP of 12 July 2004 on the European Union military operation in Bosnia and Herzegovina (1), and in particular Article 6 thereof, Whereas: (1) Under Article 2 of Joint Action 2004/570/CFSP, Deputy Supreme Allied Commander for Europe (DSACEUR), Admiral Rainer FEIST, was appointed EU Operation Commander for the European Union military operation in Bosnia and Herzegovina. (2) NATO has decided to appoint General Sir John REITH as Deputy Supreme Allied Commander for Europe (DSACEUR) to replace Admiral Rainer FEIST. The assignment of General Sir John REITH will begin on 30 September 2004. (3) Under Article 6 of Joint Action 2004/570/CFSP the Council authorises the Political and Security Committee (PSC) to take further decisions on the appointment of the EU Operation Commander. (4) In conformity with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications. (5) The Copenhagen European Council adopted on 12 and 13 December 2002 a Declaration stating that the Berlin plus arrangements and the implementation thereof will apply only to those EU Member States which are also either NATO members or parties to the Partnership for Peace, and which have consequently concluded bilateral security agreements with NATO, HAS DECIDED AS FOLLOWS: Article 1 General Sir John REITH is hereby appointed EU Operation Commander for the European Union military operation in Bosnia and Herzegovina. Article 2 This Decision shall enter into force on 30 September 2004. Done at Brussels, 24 September 2004. For the Political and Security Committee The Chairperson A. HAMER (1) OJ L 252, 28.7.2004, p. 10.